  Case 5:19-cv-00060-C Document 85 Filed 05/15/19    Page 1 of 16 PageID 291


CHU.24544
                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as       §
Mother to CORBIN JAEGER and as             §
Personal Representative of the Estate of   §
CORBIN LEE JAEGER, Deceased,               §
             Plaintiff,                    §
                                           §
VS.                                        §
                                           §
WEATHER GROUP TELEVISION, LLC              §
dba THE WEATHER CHANNEL, a                 §
Georgia limited liability company;         §
WEATHER GROUP, LLC, a Delaware             §
limited liability company; CF              §
ENTERTAINMENT, INC. dba                    §
ENTERTAINMENT STUDIOS, a California        §
corporation; ENTERTAINMENT STUDIOS         §
NETWORKS, INC., a California               §      CIVIL ACTION NO.
corporation; ENTERTAINMENT STUDIOS         §      5-19CV0060-C
MEDIA, INC., a California corporation;     §
ENTERTAINMENT STUDIOS MEDIA                §
HOLDINGS, INC., a Delaware corporation;    §
NBCUNIVERSAL MEDIA, LLC, a                 §
Delaware limited liability company; BAIN   §
CAPITAL INVESTORS, LLC, a Delaware         §
limited liability company; THE             §
BLACKSTONE GROUP, INC., a Delaware         §
corporation; TV HOLDINGS 1, LLC, a         §
Delaware limited liability company; TV     §
HOLDINGS 2, LLC, a Delaware limited        §
liability company; TV SPINCO LLC, a        §
Delaware limited liability company;        §
SHEENA BITTLE as Personal                  §
Representative of the Estate of KELLEY     §
GENE WILLIAMSON; KEITH DANIELS as          §
Personal Representative of the Estate of   §
RANDALL D. YARNALL,                        §
                 Defendants.               §

  ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC
        dba THE WEATHER CHANNEL AND WEATHER GROUP, LLC

      WEATHER GROUP TELEVISION, LLC dba THE WEATHER CHANNEL and

WEATHER GROUP, LLC, (“THE WEATHER CHANNEL”), Defendants herein, file this, their


ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 1
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                 Page 2 of 16 PageID 292



Original Answer to Plaintiff’s First Amended Complaint, and respond to the allegations

contained in the specifically numbered paragraphs of the First Amended Complaint as follows:

                                       I.
                        NATURE AND PURPOSE OF THE ACTION

       1.      THE WEATHER CHANNEL Defendants are without sufficient knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1

of Plaintiff’s First Amended Complaint.

       2.      THE WEATHER CHANNEL Defendants deny any allegations indicating that

Yarnall and Williamson were in the course and scope of any employment with THE WEATHER

CHANNEL Defendants or that any manner of employer/employee relationship existed between

THE WEATHER CHANNEL Defendants and Yarnall and Williamson.                      THE WEATHER

CHANNEL Defendants would allege that, at all times relevant, Yarnall and Williamson were

acting as independent contractors with regard to any activities involving THE WEATHER

CHANNEL Defendants. THE WEATHER CHANNEL Defendants deny all other allegations

contained in Paragraph 2 of Plaintiff’s First Amended Complaint.

       3.      THE WEATHER CHANNEL Defendants are without sufficient knowledge or

information sufficient to form a belief as to the truth of Plaintiff’s capacity to bring wrongful

death or survivor claims under the Texas Civil Practice & Remedies Code sections 71.002 and

71.021, and deny the remaining allegations contained in Paragraph 3 of Plaintiff’s First

Amended Complaint.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 2
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                   Page 3 of 16 PageID 293



                                              II.
                                   JURISDICTION AND VENUE

       4.      THE WEATHER CHANNEL Defendants admit this Court has original

jurisdiction over this action but denies the controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

       5.      THE WEATHER CHANNEL Defendants admit the allegations contained in

Paragraph 5 of Plaintiff’s First Amended Complaint.

                                               III.
                                             PARTIES

       6.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 6 of Plaintiff’s

First Amended Complaint.

       7.      THE WEATHER CHANNEL Defendants deny any and all allegations contained

in Paragraph 7 of Plaintiff’s First Amended Complaint indicating that at any time alleged within

Plaintiff’s First Amended Complaint and any amended complaints that Williamson and Yarnall

were the employees or agents of THE WEATHER CHANNEL Defendants or that Williamson

and Yarnall were in any other relationship with THE WEATHER CHANNEL Defendants other

than that of independent contractors.

       8.      THE WEATHER CHANNEL Defendants deny any and all allegations contained

in Paragraph 8 of Plaintiff’s First Amended Complaint indicating that at any time alleged within

the Plaintiff’s First Amended Complaint and any amended complaints that Williamson and

Yarnall were the employees or agents of THE WEATHER CHANNEL Defendants or that

Williamson and Yarnall were in any other relationship with THE WEATHER CHANNEL

Defendants other than that of independent contractors.



ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 3
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19               Page 4 of 16 PageID 294



       9.     THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 9 of Plaintiff’s First Amended Complaint because it contains no allegations.

       10.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 10 of Plaintiff’s First Amended Complaint because it contains no allegations.

       11.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 11 of

Plaintiff’s First Amended Complaint.

       12.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 12 of

Plaintiff’s First Amended Complaint.

       13.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 13 of

Plaintiff’s First Amended Complaint.

       14.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 14 of

Plaintiff’s First Amended Complaint.

       15.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 15 of

Plaintiff’s First Amended Complaint.

       16.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 16 of Plaintiff’s First Amended Complaint because it contains no allegations.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 4
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19            Page 5 of 16 PageID 295



       17.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 17 of

Plaintiff’s First Amended Complaint.

       18.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 18 of

Plaintiff’s First Amended Complaint.

       19.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 19 of

Plaintiff’s First Amended Complaint.

       20.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 20 of

Plaintiff’s First Amended Complaint.

       21.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 21 of

Plaintiff’s First Amended Complaint.

       22.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 22 of

Plaintiff’s First Amended Complaint.

       23.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 23 of

Plaintiff’s First Amended Complaint.

       24.    THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 24 of Plaintiff’s First Amended Complaint.



ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 5
     Case 5:19-cv-00060-C Document 85 Filed 05/15/19              Page 6 of 16 PageID 296



        25.      THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 25 of Plaintiff’s First Amended Complaint.

                                            IV.
                                       CHOICE OF LAW

        26.      THE WEATHER CHANNEL Defendants deny that there is any conflict existing

between the substantive law of Texas and Arizona with regard to any germane issues in this

lawsuit, including comparative fault, Plaintiff’s right to recover exemplary damages, and the

amount of exemplary damages available to Plaintiff, if any. THE WEATHER CHANNEL

Defendants therefore request the Court apply Texas substantive law to these issues as opposed to

Arizona law which has no applicability to any issue in this matter.

                                       V.
                     FACTS PARTICULAR TO PLAINTIFF’S CLAIMS

a.      Live stream video footage leading up to the collision.

        27.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 27 of

Plaintiff’s First Amended Complaint. Further, THE WEATHER CHANNEL Defendants deny

any allegations contained in Paragraph 27 indicating that Williamson and Yarnall were at any

time “working at THE WEATHER CHANNEL Defendants” or were “working for THE

WEATHER CHANNEL Defendants” or that THE WEATHER CHANNEL Defendants were

“operating TWC’s mobile broadcasting studio” at any time prior to or at the time of the incident

basis of suit.

        28.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 28 of

Plaintiff’s First Amended Complaint.



ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 6
     Case 5:19-cv-00060-C Document 85 Filed 05/15/19         Page 7 of 16 PageID 297



        29.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 29 of

Plaintiff’s First Amended Complaint.

        30.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 30 of

Plaintiff’s First Amended Complaint.

b.      The Suburban’s windshield was dangerously obstructed.

        31.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 31 of

Plaintiff’s First Amended Complaint.

        32.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 32 of

Plaintiff’s First Amended Complaint.

c.      Williamson and Yarnall were habitually reckless and dangerous.

        33.   THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 33 of Plaintiff’s First Amended Complaint.

        34.   THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 34 of Plaintiff’s First Amended Complaint.

d.      TWC consistently monitored and directed Williamson and Yarnall.

        35.   THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 35 of Plaintiff’s First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 7
     Case 5:19-cv-00060-C Document 85 Filed 05/15/19            Page 8 of 16 PageID 298



        36.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 36 of

Plaintiff’s First Amended Complaint.

        37.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 37 of

Plaintiff’s First Amended Complaint.

e.      TWC encouraged the pair’s recklessness and set the stage for this tragedy.

        38.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 38 of Plaintiff’s First Amended Complaint.

        39.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 39 of

Plaintiff’s First Amended Complaint.

        40.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 40 of

Plaintiff’s First Amended Complaint.

        41.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 41 of Plaintiff’s First Amended Complaint.

f.      TWC was aware the pair drove dangerously and the risk they posed to others.

        42.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 42 of

Plaintiff’s First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 8
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19            Page 9 of 16 PageID 299



       43.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 43 of

Plaintiff’s First Amended Complaint.

       44.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 44 of

Plaintiff’s First Amended Complaint.

       45.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 45 of

Plaintiff’s First Amended Complaint.

       46.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 46 of

Plaintiff’s First Amended Complaint.

       47.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 47 of Plaintiff’s First Amended Complaint.

       48.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 48 of

Plaintiff’s First Amended Complaint.

       49.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 49 of

Plaintiff’s First Amended Complaint.

       50.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 50 of Plaintiff’s First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 9
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                   Page 10 of 16 PageID 300



                                             VI.
                                      CAUSES OF ACTION

                                   COUNT ONE:
                         NEGLIGENCE AND GROSS NEGLICENCE

       51.     To the extent a response is required to Paragraph 51 of Plaintiff’s First Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses to

the preceding paragraphs by reference as if set forth fully and reiterated here in their entirety.

       52.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 52, sub-parts a. through g., of Plaintiff’s First Amended Complaint.

       53.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 53 of Plaintiff’s First Amended Complaint.

                                        COUNT TWO:
                                      WRONGFUL DEATH

       54.     To the extent a response is required to Paragraph 54 of Plaintiff’s First Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses to

the preceding paragraphs by reference as if set forth fully and reiterated here in their entirety.

       55.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 55 of Plaintiff’s First Amended Complaint.

       56.     THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 56 of

Plaintiff’s First Amended Complaint.

       57.     THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 57 of

Plaintiff’s First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 10
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                   Page 11 of 16 PageID 301



       58.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 58 of Plaintiff’s First Amended Complaint.

       59.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 59 of Plaintiff’s First Amended Complaint.

       60.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 60 of Plaintiff’s First Amended Complaint.

                                       COUNT THREE:
                                      SURVIVAL ACTION

       61.     To the extent a response is required to Paragraph 61 of Plaintiff’s First Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses to

the preceding paragraphs by reference as if set forth fully and reiterated here in their entirety.

       62.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 62 of Plaintiff’s First Amended Complaint.

       63.     THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 63 of

Plaintiff’s First Amended Complaint.

       64.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 64 of Plaintiff’s First Amended Complaint.

       65.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 65 of Plaintiff’s First Amended Complaint.

                               DAMAGES – ALL DEFENDANTS

       66.     THE WEATHER CHANNEL Defendants deny all allegations seeking recovery

for damages set forth in Paragraph 66, sub-parts a. through j., of Plaintiff’s First Amended

Complaint.


ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 11
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                  Page 12 of 16 PageID 302



       67.     THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 67 of Plaintiff’s First Amended Complaint.

                                 CONDITIONS PRECEDENT

       68.     THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 68 of Plaintiff’s First Amended Complaint.

                                     DEMAND FOR JURY

       69.     THE WEATHER CHANNEL Defendants demand a trial by jury.

                                             PRAYER

       THE WEATHER CHANNEL Defendants are not required to admit or deny the

allegations contained in this section of Plaintiff’s First Amended Complaint because it is an

affirmative request for relief from this Court. To the extent that any response is required, THE

WEATHER CHANNEL Defendants deny the allegations contained in this section.                     THE

WEATHER CHANNEL Defendants pray that the Plaintiff’s First Amended Complaint be

dismissed in its entirety, that Plaintiff be denied all relief, that THE WEATHER CHANNEL

Defendants be awarded their costs, and for such other relief to which they may be entitled.

                                      AFFIRMATIVE DEFENSES

       70.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that this

Court lacks personal jurisdiction over these Defendants.

       71.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that

Plaintiff’s First Amended Complaint fails to state a claim upon which relief can be granted.

       72.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that no

conduct of these Defendants proximately caused Plaintiff’s alleged injuries and damages, if any.




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 12
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                    Page 13 of 16 PageID 303



        73.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that the

acts or omissions of one or more persons or entities other than THE WEATHER CHANNEL

Defendants (whether a party to this case or not) over whom THE WEATHER CHANNEL

Defendants had no control or right of control, were the sole proximate cause or a contributing cause

of the occurrence in question and Plaintiff’s alleged injuries and damages, if any.

        74.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that they

are entitled to have the jury determine the percentage of responsibility of each defendant, each

settling person, and each responsible third party pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §

33.003 and to have THE WEATHER CHANNEL Defendants’ liability, if any, reduced

accordingly. THE WEATHER CHANNEL Defendants specifically reserve their right, pursuant to

TEX. CIV. PRAC. & REM. CODE ANN. § 33.004, to designate any responsible third parties that may be

identified during the course of this litigation.

        75.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that,

pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 33.012, they are entitled to full credit and offset

for the sum of the dollar amounts of any settlement(s) made by Plaintiff with any other defendant,

settling person, or responsible third party as those terms are defined therein.

        76.     THE WEATHER CHANNEL Defendants affirmatively assert and plead that in the

unlikely event the jury finds them liable to Plaintiff, then these defendants reserve any and all rights

they have for contribution against other persons or entities, both parties and non-parties, and

reserves their rights under Chapter 33 of the Texas Civil Practice and Remedies Code including, but

not limited to, their rights pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 33.015(a).




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 13
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                   Page 14 of 16 PageID 304



        77.    THE WEATHER CHANNEL Defendants affirmatively plead and assert that they

are entitled to all of the protections afforded them under Chapter 41 of the Texas Civil Practice and

Remedies Code.

        78.    THE WEATHER CHANNEL Defendants affirmatively plead and assert that if

Plaintiff seeks recovery for loss of earnings, loss of earning capacity, or any loss of a pecuniary

value, evidence to prove such loss, if any, must be presented in the form of a net loss after reduction

for income tax payments or unpaid tax liability pursuant to any federal income tax law. TEX. CIV.

PRAC. & REM. CODE ANN. § 18.091 (a) and (b).

        79.    THE WEATHER CHANNEL Defendants affirmatively plead and assert that

Plaintiff must prove by clear and convincing evidence the elements of exemplary damages and the

burden of proof may not be shifted to these Defendants or satisfied by evidence, if any, of ordinary

negligence, bad faith, or a deceptive trade practice. TEX. CIV. PRAC. & REM. CODE ANN. § 41.003

(a) and (b).

        80.    THE WEATHER CHANNEL Defendants affirmatively plead and assert that

prejudgment interest may not be assessed or recovered on any award of exemplary damages, if any,

in this cause. TEX. CIV. PRAC. & REM. CODE ANN. § 41.007.

        81.    THE WEATHER CHANNEL Defendants affirmatively plead and assert the

limitations or “caps” on any exemplary damages sought by Plaintiff. Specifically, Plaintiff’s claim

for exemplary damages is limited by TEX. CIV. PRAC. & REM. CODE ANN. § 41.008(b).

        82.    THE WEATHER CHANNEL Defendants affirmatively plead and assert that in a

trial to a jury, the Court shall instruct the jury with regard to the evidence to be considered in

determining the amount of exemplary damages as provided by TEX. CIV. PRAC. & REM. CODE ANN.

§ 41.011.



ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 14
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                  Page 15 of 16 PageID 305



       83.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that no

grounds exist for holding them liable to Plaintiff for exemplary damages based on any alleged act or

omission, if any, on the part of any alleged agent or employee of these Defendants.

       WHEREFORE,          PREMISES       CONSIDERED,         Defendants     WEATHER         GROUP

TELEVISION, LLC dba THE WEATHER CHANNEL and WEATHER GROUP, LLC

respectfully pray that upon final hearing hereof, Plaintiff Karen Di Piazza, Individually and as

Mother to Corbin Jaeger and as Personal Representative of the Estate of Corbin Lee Jaeger,

Deceased, take nothing by reason of this action, that THE WEATHER CHANNEL Defendants be

awarded their costs, and for such other relief to which these Defendants may be justly entitled.

                                       Respectfully submitted,



                                       /s/Douglas D. Fletcher
                                       DOUGLAS D. FLETCHER
                                       Attorney in Charge
                                       State Bar No.: 07139500
                                       Email: doug.fletcher@fletcherfarley.com
                                       DAVID C. COLLEY
                                       State Bar No. 04583600
                                       Email: david.colley@fletcherfarley.com

                                       FLETCHER, FARLEY, SHIPMAN
                                       & SALINAS, L.L.P

                                       9201 N. Central Expressway, Suite 600
                                       Dallas, Texas 75231
                                       Telephone: 214/987-9600
                                       Facsimile: 214/987-9866 FAX

                                       ATTORNEYS FOR DEFENDANTS WEATHER
                                       GROUP TELEVISION, LLC dba THE WEATHER
                                       CHANNEL AND WEATHER GROUP, LLC




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 15
  Case 5:19-cv-00060-C Document 85 Filed 05/15/19                Page 16 of 16 PageID 306



                                CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing has been sent via the ECF
system, to all known counsel of record on this the 15th day of May, 2019.

Robert A. Ball                                        Benjamin H. Davidson, II
John M. Donnelly                                      Mary Kathleen Davidson
Law Offices of Robert A. Ball                         McCleskey Harriger Brazill & Graf LLP
225 Broadway, Suite 2220                              5010 University Ave., Suite 500
San Diego, CA 92101                                   Lubbock, Texas 79413




                                                     /s/Douglas D. Fletcher
                                                     DOUGLAS D. FLETCHER




ORIGINAL ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE WEATHER
CHANNEL AND WEATHER GROUP, LLC - Page 16
